Citation Nr: 1142058	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-25 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar myositis, currently rated as 20 percent disabling.

2.  Entitlement to a higher initial rating for cervical myositis, currently rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for right hip throchanteric bursitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to December 1985; and from December 2003 to February 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2007, a statement of the case was issued in July 2007, and a substantive appeal was received in July 2007.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination report for the Veteran's disabilities occurred in May 2008.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In the Veteran's October 2011 Brief, his representative stated that the Veteran's disabilities have become worse since the most recent examination.  Moreover, the Veteran has specifically requested that the claims be remanded for a new examination.  Consequently, the Board finds that a new VA examination is warranted in order to determine the current severity of the disabilities.  

The Board notes that the outpatient records in the claims file are dated through April 2011.  The RO should obtain any and all relevant outpatient treatment records dated April 2011 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any and all relevant outpatient treatment records dated April 2011 to the present.  

2.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his lumbar myositis, cervical myositis, and right hip throchanteric bursitis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.
 
3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



